Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2020 has been considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

In independent claim 1, claim limitation “a memory controller suitable for controlling an operation of the memory device” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “a memory controller” coupled with functional language “suitable for controlling an operation of the memory device” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), independent claim 1 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraphs 6 and 31 and figure 1 for the 35 U.S.C. 112(f) limitation.

In claim 6, claim limitation “a solution component suitable for selecting the target repair address according to a result of the second pivot processor, and provide repair information to each bank” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “a solution component” coupled with functional language “suitable for selecting the target repair address according to a result of the second pivot processor, and provide repair information to each bank” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), independent claim 6 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraph 74 and figure 7 for the 35 U.S.C. 112(f) limitation.

In independent claim 26, claim limitation “a memory controller suitable for controlling an operation of the memory device” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “a memory controller” coupled with functional language “suitable for controlling an operation of the memory device” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), independent claim 26 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraphs 6 and 31 and figure 1 for the 35 U.S.C. 112(f) limitation.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the row address" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the column address" in lines 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the fail address storing circuit" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the non-cross state" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Zorian et al. (US 7149921 B1).

As per claim 1, Zorian et al. teach a memory system comprising: a memory device including a plurality of banks, each including row and column spares for replacing defective rows and columns (col. 4, lines 14-16, system, memory, processor; col. 7, lines 14-16, memory array, banks, redundant components; col. 7, lines 24-36, memory array, redundant columns substitute for defective columns, redundant rows substitute for defective rows); and 
a memory controller suitable for controlling an operation of the memory device, wherein the memory controller includes: a built-in self-test (BIST) circuit suitable for performing a test operation and generating fail addresses based on a result of the test operation (col. 5, lines 41-52, processor, control logic, a built in self-test (BIST) engine performs tests, detect defects in the memory, determines the location (address) of the memory defects, provides error logging); and a built-in redundancy analysis (BIRA) circuit suitable for determining first and second spare counts by respectively counting the number of repairable row spares and repairable column spares (col. 5, lines 52-56, BIRA engine (Built-in Redundancy Allocation), identifies and allocates available (repairable) redundant rows and redundant columns), and
selecting a target repair address from the fail addresses, according to the first and second spare counts (col. 6, lines 7-9, the BIRA engine allocates the available redundant components to repair the memory; col. 7, lines 56-64, memory repairable, faulty addresses, the addresses of rows and columns to be replaced with the corresponding spare elements).

Zorian et al. anticipate claim 2.
Zorian et al. teach that the BIRA circuit determines whether each of the fail addresses correspond to a spare pivot or a non-spare pivot, where each spare pivot has a row address and a column address which do not overlap with any of a row address and a column address of previously detected fail cell, and wherein the BIRA circuit does not select the target repair address when the number of the fail addresses classified as spare pivots is greater than a sum of the first and second spare counts (col. 9, lines 24-25, a new fault (spare pivot) is encountered requiring repair with a redundant row; col. 9, lines 34-36, if an available redundant row does not exist, then the memory array is considered unrepairable).

Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Zorian et al. (US 7149921 B1).

As per claim 19, Zorian et al. teach a method of operating a memory system including a memory device including a plurality of banks (col. 4, lines 14-16, system, memory, processor; col. 7, lines 14-16, memory array, banks), and a memory controller including a built-in self-test (BIST) circuit and a built-in redundancy analysis (BIRA) circuit (col. 5, lines 41-53, processor, control logic, a built in self-test (BIST) engine, BIRA (Built-in Redundancy Allocation) engine), the method comprising: determining, by the BIRA circuit, first and second spare counts by respectively counting the number of repairable row spares and repairable column spares (col. 5, lines 52-56, BIRA engine (Built-in Redundancy Allocation), identifies and allocates available (repairable) redundant rows and redundant columns);
performing, by the BIST circuit, a test operation and generating fail addresses based on a result of the test operation (col. 5, lines 41-52, a built in self-test (BIST) engine performs tests, detect defects in the memory, determines the location (address) of the memory defects, provides error logging); and 
selecting, by the BIRA circuit, a target repair address from the fail addresses, according to the first and second spare counts (col. 6, lines 7-9, the BIRA engine allocates the available redundant components to repair the memory; col. 7, lines 56-64, memory repairable, faulty addresses, the addresses of rows and columns to be replaced with the corresponding spare elements).

Zorian et al. anticipate claim 20.
Zorian et al. teach determining, by the BIRA circuit, whether each of the fail addresses correspond to a spare pivot or a non-spare pivot, wherein the spare pivot has a row address and a column address, which do not overlap with any of a row address and a column address of previously detected fail cell, and skipping, by the BIRA circuit, the selecting of the target repair address when the number of the fail addresses classified as spare pivots is greater than a sum of the first and second spare counts (col. 9, lines 24-25, a new fault (spare pivot) is encountered requiring repair with a redundant row; col. 9, lines 34-36, if an available redundant row does not exist, then the memory array is considered unrepairable).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zorian et al. (US 7149921 B1) as applied to claim 1 above, and further in view of Moshayedi (US 20020091965 A1) and Kulkarni et al. (US 20070156379 A1).

As per claim 3, Zorian et al. substantially teach the claimed invention described in claim 1 (as rejected above).
Zorian et al. teach a fail address storing circuit suitable for storing the fail addresses provided from the BIST circuit (col. 7, lines 53-54, BIST engine detecting a defective cell in the memory array; col. 7, lines 62-65, the plurality of row registers record the faulty row addresses; col. 8, lines 13-16, column registers record the faulty column addresses).
a redundancy information acquiring circuit suitable for generating the first and second spare counts by respectively counting the number of repairable row spares and repairable column spares (col. 5, lines 52-56, BIRA engine (Built-in Redundancy Allocation), identifies and allocates available (repairable) redundant rows and redundant columns); and 
a target selecting circuit suitable for selecting the target repair address from the fail addresses for each bank, according to the first and second spare counts (col. 6, lines 7-9, the BIRA engine allocates the available redundant components to repair the memory; col. 7, lines 56-64, memory repairable, faulty addresses, the addresses of rows and columns to be replaced with the corresponding spare elements).
However Zorian et al. do not explicitly teach a counting information storing circuit suitable for storing the spare counts.
Moshayedi in an analogous art teaches a counting information storing circuit suitable for storing the spare counts (para. 15, a count is kept of the available spare storage locations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory system of Zorian et al. the ability to provide 
a counting information storing circuit suitable for storing the spare counts as taught by Moshayedi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to determine available spare rows and columns to repair the memory to Zorian et al.’s memory system.
Zorian et al. and Moshayedi do not explicitly teach the first and second spare 
counts for each bank.
Kulkarni et al. in an analogous art teach that the first and second spare counts for each bank (para. 565, the amount of the available redundant columns, the amount of the available redundant rows in the memory bank).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory system of Zorian et al. and Moshayedi the ability to provide the first and second spare counts for each bank as taught by Kulkarni et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to provide a number of available redundant rows and redundant columns for each bank to Zorian et al.’s and Moshayedi’s memory system.

As per claim 5, Zorian et al., Moshayedi and Kulkarni et al. teach the additional limitations.
Moshayedi teaches that the counting information storing circuit includes a plurality of count lines, and stores spare counts to the respective count lines (para. 15, a count is kept of the available spare storage locations).
Kulkarni et al. teach the first and second spare counts for each bank (para. 565, the amount of the available redundant columns, the amount of the available redundant rows in the memory bank).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zorian et al. (US 7149921 B1), Moshayedi (US 20020091965 A1) and Kulkarni et al. (US 20070156379 A1)
as applied to claim 3 above, and further in view of Goto (WO 2012046343 A1, date published: 12-04-2012).

As per claim 4, Zorian et al., Moshayedi and Kulkarni et al. substantially teach the claimed invention described in claim 3 (as rejected above).
Zorian et al. teach a redundancy information storing circuit including a plurality of memory sets for storing fail information (col. 7, lines 62-65, the plurality of row registers record the faulty row addresses; col. 8, lines 13-16, column registers record the faulty column addresses), and wherein the redundancy information acquiring circuit counts the number of repairable row spares and repairable column spares (col. 5, lines 52-56, BIRA engine (Built-in Redundancy Allocation), identifies and allocates available (repairable) redundant rows and redundant columns).
However Zorian et al., Moshayedi and Kulkarni et al. do not explicitly teach enable information denoting whether the memory sets store valid fail information.
Goto in an analogous art teaches enable information denoting whether the memory sets store valid fail information (page 15, para. 2, the value of the failure information enable bit is 0, that is, redundancy is disabled; page 15, para. 3, the failure information enable bit value is 1 and the redundancy valid).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory system of Zorian et al., Moshayedi and Kulkarni et al. the ability to provide enable information denoting whether the memory sets store valid fail information as taught by Goto since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to determine the number of available redundant rows and columns to Zorian et al.’s, Moshayedi’s and Kulkarni et al.’s memory system.

Claim 12 is  rejected under 35 U.S.C. 103 as being unpatentable over Zorian et al. (US 7149921 B1) as applied to claim 1 above, and further in view of Park et al. (US 20100135099 A1).

As per claim 12, Zorian et al. substantially teach the claimed invention described in claim 1 (as rejected above).
However Zorian et al. do not explicitly teach that the memory device and the memory controller are integrated into one substrate to configure a module structure.
Park et al. in an analogous art teach that the memory device and the memory controller are integrated into one substrate to configure a module structure (para. 75, the memory controller and the memory device integrated in one semiconductor substrate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory system of Zorian et al. the ability that the memory device and the memory controller are integrated into one substrate to configure a module structure as taught by Park et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to enable fast data transfer to Zorian et al.’s memory system.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Zorian et al. (US 7149921 B1) in view of Shim (US 9870837 B1), Moshayedi (US 20020091965 A1) and Kulkarni et al. (US 20070156379 A1).

As per claim 13, Zorian et al. teach a redundancy information acquiring circuit suitable for generating first and second spare counts by respectively counting the number of repairable row spares and repairable column spares (col. 5, lines 52-56, BIRA engine (Built-in Redundancy Allocation), identifies and allocates available (repairable) redundant rows and redundant columns); and a target selecting circuit suitable for selecting a target repair address from the fail addresses for each bank, according to the first and second spare counts (col. 6, lines 7-9, the BIRA engine allocates the available redundant components to repair the memory; col. 7, lines 56-64, memory repairable, faulty addresses, the addresses of rows and columns to be replaced with the corresponding spare elements).
However Zorian et al. do not explicitly teach a fail address storing circuit suitable for storing fail addresses each including a bank address, a row address, and a column address.
Shim in an analogous art teaches a fail address storing circuit suitable for storing fail addresses each including a bank address, a row address, and a column address (col. 2, lines 21-23, an address latch block suitable for storing a fail address including a row address, a column address and a bank address; col. 2, lines 60-62, the storing the fail address including a row address, a column address, a bank address of a fail cell).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory system of Zorian et al. the ability to provide a fail address storing circuit suitable for storing fail addresses each including a bank address, a row address, and a column address.as taught by Shim since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to provide redundant memory cells for failed memory cells to Zorian et al.’s memory system.
Zorian et al. and Shim do not explicitly teach a counting information storing circuit
suitable for storing the spare counts.
Moshayedi in an analogous art teaches a counting information storing circuit suitable for storing the spare counts (para. 15, a count is kept of the available spare storage locations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory system of Zorian et al. and Shim the ability to provide a counting information storing circuit suitable for storing the spare counts as taught by Moshayed since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to determine available spare rows and columns to repair the memory to Zorian et al.’s and Shim’s memory system.
Zorian et al., Shim and Moshayedi do not explicitly teach that the first and second
spare counts for each bank.
Kulkarni et al. in an analogous art teach that the first and second spare counts for each bank 
(para. 565, the amount of the available redundant columns, the amount of the available redundant rows in the memory bank).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory system of Zorian et al., Shim and Moshayedi the ability provide the first and second spare counts for each bank as taught by Kulkarni et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to provide a number of available redundant rows and redundant columns for each bank to Zorian et al.’s. Shim’s and Moshayedi’s memory system.

As per claim 14,  Zorian et al., Shim, Moshayedi and Kulkarni et al. teach the additional limitations.
Zorian et al. teach that the target selecting circuit determines whether each of the fail addresses correspond to a spare pivot or a non-spare pivot, where the spare pivot has the row address and the column address, which do not overlap with any of the row address and the column address of the fail address stored in the fail address storing circuit, and wherein the target selecting circuit does not select the target repair address when the number of the fail addresses classified as spare pivots is greater than a sum of the first and second spare counts (col. 9, lines 24-25, a new fault (spare pivot) is encountered requiring repair with a redundant row; col. 9, lines 34-36, if an available redundant row does not exist, then the memory array is considered unrepairable).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Zorian et al. (US 7149921 B1) in view of Wilson et al. (US 10403390 B1).

As per claim 26, Zorian et al. teach a memory system comprising: a memory device including a plurality of banks, each including normal cells and row and column spares for replacing defective rows and columns among the normal cells (col. 4, lines 14-16, system, memory, processor; col. 7, lines 14-16, memory array, banks, redundant components; col. 7, lines 24-36, memory array, redundant columns substitute for defective columns, redundant rows substitute for defective rows); and 
a memory controller suitable for controlling an operation of the memory device, wherein the memory controller includes: a built-in self-test (BIST) circuit suitable for performing a test operation and generating fail addresses (col. 5, lines 41-52, processor, control logic, a built in self-test (BIST) engine performs tests, detect defects in the memory, determines the location (address) of the memory defects, provides error logging); and 
a built-in redundancy analysis (BIRA) circuit suitable for determining the number of repairable row spares and repairable column spares among the row and column spares (col. 5, lines 52-56, BIRA engine (Built-in Redundancy Allocation), identifies and allocates available (repairable) redundant rows and redundant columns), determining whether each of the fail addresses correspond to a spare pivot having a row address and a column address, which do not overlap any of a row address and a column address of previously detected fail cell, and selecting a target repair address from the fail addresses for each bank, according to the number of repairable row spares and repairable column spares and the determining whether each of the fail addresses correspond to the spare pivot (col. 9, lines 24-25, a new fault (spare pivot) is encountered requiring repair with a redundant row; col. 9, lines 34-36, if an available redundant row does not exist, then the memory array is considered unrepairable).
However Zorian et al. do not explicitly teach spares assigned in a pre-packaging operation and spares assigned in a post-package repair operation.
Wilson et al. in an analogous art teach spares assigned in a pre-packaging operation and spares assigned in a post-package repair operation (fig. 2, col. 6, lines 11-22, memory cells in memory bank 12 are arranged in data rows 102 (e.g., primary data cells), redundant data rows 104, and post-packaging repair (PPR) data rows 106 (e.g., secondary data cells used for repair). In this memory bank, data rows 102 include the memory cell rows initially assigned for regular operation during production and redundant data rows 104 include additional memory cell rows that may be used during pre-packaging repair. The PPR data rows 106 may be additional memory cell rows available for usage in soft post-packaging repair or hard post-packaging repair). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory system of Zorian et al. the ability to provide spares assigned in a pre-packaging operation and spares assigned in a post-package repair operation as taught by Wilson et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to repair the memory during a pre-packaging operation and a post-package repair operation to Zorian et al.’s memory system.




Allowable Subject Matter
Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claim 6, the prior arts do not teach that the target selecting circuit includes: a pivot analyzer suitable for outputting a spare valid bit by determining whether the fail address corresponds to a spare pivot or a non-spare pivot, and outputting a non-spare state bit by determining whether the non-spare pivot is in a cross state or in a non-cross state; a first pivot processor suitable for processing the spare pivot, according to the first and second spare counts, the spare valid bit, and the fail address; a second pivot processor suitable for processing the non-spare pivot in the cross state, according to a result of the first pivot processor, the first and second spare counts, the non-spare state bit, and the fail address; and a solution component suitable for selecting the target repair address according to a result of the second pivot processor, and provide repair information to each bank.
Claims 7-11 are dependent claims upon claim 6.

Claims 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claim 15, the prior arts do not teach that the target selecting circuit includes: a pivot analyzer suitable for outputting a spare valid bit by determining whether the fail address corresponds to a spare pivot or a non-spare pivot, and outputting a non-spare state bit by determining whether the non-spare pivot is in a cross state or in a non-cross state; a first pivot processor suitable for processing the spare pivot, according to the first and second spare counts, the spare valid bit, and the fail address; a second pivot processor suitable for processing the non-spare pivot in the cross state, according to a result of the first pivot processor, the first and second spare counts, the non-spare state bit, and the fail address; and a solution component suitable for selecting the target repair address according to a result of the second pivot processor, and provide repair information to each bank.
Claims 16-18 are dependent claims upon claim 15.

Claims 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claim 21, the prior arts do not teach that the selecting a target repair address includes: determining a size of a first table for storing a spare pivot and a size of a second table for storing a non-spare pivot in a cross state, according to the first and second spare counts; analyzing the fail addresses for each bank; storing the fail address in the first table and defining fields of the second table, when the fail address corresponds to the spare pivot; updating the fields of the second table with the fail address, when the fail address corresponds to the non-spare pivot in the cross state; and selecting the target repair address based on the second table.
Claims 22-25 are dependent claims upon claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111   
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111